DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 15 lines and 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:

2) In claim 1, line 6, the claim states that the system is based on a mixed H2H00 control method, without stating either how the system is “based on” the method or exactly what the particularly claimed method comprises, rendering the scope of the claim indefinite.
3) In claim 2, the claim states that the system is “designed to” control a primary vibration mode of the liquid without stating exactly how or what this “design” would comprise, rendering the scope of the claim indefinite. 
4) In claim 3, the term “the traveling command value” lacks antecedent basis, rendering the scope of the claim indefinite.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: All of above claims 1-12 contain allowable subject matter in that none of the cited prior art show or fairly suggest employing a mixed H2H00  control method for the control of a liquid tank to prevent sloshing, where such control compares a system model and including a frequency weight function, to better compensate and control sloshing of the liquid in the tank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Niemela et al, Heissat et al and Sorensen et al are cited to show further examples of prior art overhead crane control systems and methods, and McCready et al is cited to show a further example of prior art overhead cranes transporting liquid metals.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk